DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/24/2020, in which, claims 1-16, are pending. Claims 1, 10 and 14 are independent. Claims 2-9 and 15-16, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAEYAMA ([USPAP 2020/0165088]).

Referring to claim 1, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), comprising: a conveyance roller pair configured to convey a recording medium to an image reading position of an image reading unit, the conveyance roller pair ([0028] the image reading apparatus 2 also includes an upstream reading conveyance roller pair 22 (22A, 22B) as an upstream reading conveyance rotator pair for conveying the sheet P, and a downstream reading conveyance roller pair 23 (23A, 23B) as a downstream reading conveyance rotator pair for conveying the sheet P]), including: 
a drive roller, ([the image reading apparatus 2 includes a downstream separator 27 that causes the driven roller 25B of the downstream conveyance roller pair 25 to be contacted against and separated from the drive roller 25A] see 0032]); and
 a driven roller configured to contact the drive roller and rotate following the drive roller, ([0032] the downstream conveyance roller pair 25 (25A, 25B) is disposed such that one conveyance roller (a driven roller) 25B can be contacted against and separated from the other conveyance roller (a drive roller) 25A] see 0032]), the drive roller having a diameter ([25A of fig 1]), satisfying a relation in which a detection mark (M1 of fig 2  and see [0034] FIG. 2A, when a detection mark M1 on a sheet P is read] see 0034]), on the recording medium ([P1 of 2A) is on a position away from a leading end of the recording medium (P of fig 2A) by an integral multiple of a circumference of the drive 

Referring to claim 2, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), wherein a diameter of the driven roller is an integral multiple of the diameter of the drive roller, ([0032] the downstream conveyance roller pair 25 (25A, 25B) is disposed such that one conveyance roller (a driven roller) 25B can be contacted against and separated from the other conveyance roller (a drive roller) 25A] see 0032]).

Referring to claim 3, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), wherein the detection mark is a front detection mark on a front side of the recording medium, (M1 of fig 2 and see [0034] FIG. 2A, when a detection mark M1 on a sheet P is read] see 0034]), on the recording medium ([P1 of 2A).

Referring to claim 4, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), further comprising another conveyance roller pair configured to convey the recording medium passing through the image reading position, said another conveyance roller pair ([0032] the downstream conveyance roller pair 25 
 another driven roller configured to contact said another drive roller and rotate following said another drive roller, ([one conveyance roller (a driven roller) 25B]), wherein said another drive roller has a diameter satisfying a relation in which a rear detection mark on a rear side of the recording medium is on a position away from a trailing end of the recording medium by an integral multiple of a circumference of said another drive roller in the conveyance direction of the recording medium, ([(a drive roller) 25A] see 0032]) in a conveyance direction of the recording medium, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P and a downstream reading conveyance roller pair 23 23A, 23B as a downstream reading conveyance rotator pair for conveying the sheet P see 0028]).

Referring to claim 5, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), wherein a diameter of said another driven roller is an integral multiple of the diameter of said another drive roller, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P]).

Referring to claim 6, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), wherein the driven roller is configured to measure a 

Referring to claim 7, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), wherein a distance from the conveyance roller pair to the image reading position is an integral multiple of the circumference of the drive roller, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P]).

Referring to claim 8, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), further comprising another conveyance roller pair configured to convey the recording medium passing through the image reading position, said another conveyance roller pair including: another drive roller; ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P0]);
 and another driven roller configured to contact said another drive roller and rotate following said another drive roller, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P}), wherein said another drive roller has a diameter same as the diameter of the drive roller, and wherein a fluctuation of a conveyance speed of the recording medium with a rotation cycle of the drive roller is in phase with a fluctuation of a conveyance speed of the recording medium with a rotation cycle of said another drive roller, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P]).

Referring to claim 9, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), wherein a distance from the conveyance roller pair to said another conveyance roller pair is an integral multiple of the circumference of the drive roller, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P]).

Referring to claim 10, MAEYAMA teaches a conveyance device (conveyance roller pair, as shown in fig 1-9]), comprising: comprising: a conveyance roller pair configured to convey a recording medium to an image reading position of an image reading unit, the conveyance roller pair ([0028] the image reading apparatus 2 also includes an upstream reading conveyance roller pair 22 (22A, 22B) as an upstream reading conveyance rotator pair for conveying the sheet P, and a downstream reading conveyance roller pair 23 (23A, 23B) as a downstream reading conveyance rotator pair for conveying the sheet P]), including: 
a drive roller, ([the image reading apparatus 2 includes a downstream separator 27 that causes the driven roller 25B of the downstream conveyance roller pair 25 to be contacted against and separated from the drive roller 25A] see 0032]); and
 a driven roller configured to contact the drive roller and rotate following the drive roller,  ([0032] the downstream conveyance roller pair 25 (25A, 25B) is disposed such that one conveyance roller (a driven roller) 25B can be contacted against and separated from the other conveyance roller (a drive roller) 25A] see 0032]), the drive roller having a diameter ([25A of fig 1]), satisfying a relation in which a detection mark (M1 of fig 2  

Referring to claim 11, MAEYAMA teaches image reading device (conveyance roller pair, as shown in fig 1-9]), comprising: an image reading unit configured to read an image on a recording medium; [0092] the CIS to be applied to the reading device 201 generally has a configuration in which a plurality of sensor chips each having a plurality of pixels is arranged in a main scanning direction to obtain a necessary valid reading length in the main scanning direction]) and the conveyance device, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P]).

Referring to claim 12, MAEYAMA teaches image reading device (conveyance roller pair, as shown in fig 1-9]), wherein the image reading unit includes one of an equal magnification optical system and a reduced optical system, ([0092] the CIS to be applied to the reading device 201 generally has a configuration in which a plurality of 

Referring to claim 13, MAEYAMA teaches an image forming device (conveyance roller pair, as shown in fig 1-9]), comprising: an image forming device (as shown in fig 2A) configured to form an image on a recording medium (201 of fig 2); an image reading unit (201 of fig 1), configured to read the image on the recording medium; [0092] the CIS to be applied to the reading device 201 generally has a configuration in which a plurality of sensor chips each having a plurality of pixels is arranged in a main scanning direction to obtain a necessary valid reading length in the main scanning direction and the conveyance device]).

Referring to claim 14, MAEYAMA teaches an image forming apparatus a conveyance device (conveyance roller pair, as shown in fig 1-9]), comprising: an image forming device configured to form an image on a recording medium; an image reading unit configured to read the image on the recording medium; [0092] the CIS to be applied to the reading device 201 generally has a configuration in which a plurality of sensor chips each having a plurality of pixels is arranged in a main scanning direction to obtain a necessary valid reading length in the main scanning direction]), and comprising: a conveyance roller pair configured to convey a recording medium to an image reading position of an image reading unit, the conveyance roller pair ([0028] the image reading apparatus 2 also includes an upstream reading conveyance roller pair 22 (22A, 22B) as an upstream reading conveyance rotator pair for conveying the sheet P, and a 
a drive roller, ([the image reading apparatus 2 includes a downstream separator 27 that causes the driven roller 25B of the downstream conveyance roller pair 25 to be contacted against and separated from the drive roller 25A] see 0032]); and
 a driven roller configured to contact the drive roller and rotate following the drive roller, ([0032] the downstream conveyance roller pair 25 (25A, 25B) is disposed such that one conveyance roller (a driven roller) 25B can be contacted against and separated from the other conveyance roller (a drive roller) 25A] see 0032]), the drive roller having a diameter ([25A of fig 1]), satisfying a relation in which a detection mark (M1 of fig 2  and see [0034] FIG. 2A, when a detection mark M1 on a sheet P is read] see 0034]), on the recording medium ([P1 of 2A) is on a position away from a leading end of the recording medium (P of fig 2A) by an integral multiple of a circumference of the drive roller ([a drive roller) 25A] see 0032]) in a conveyance direction of the recording medium, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P and a downstream reading conveyance roller pair 23 23A, 23B as a downstream reading conveyance rotator pair for conveying the sheet P, see 0028]).

Referring to claim 15, MAEYAMA teaches the image forming apparatus a conveyance device (conveyance roller pair, as shown in fig 1-9]), wherein the detection mark is a front detection mark on a front side of the recording medium, (M1 of fig 2  and 

Referring to claim 16, MAEYAMA teaches an image forming apparatus conveyance device (an image forming apparatus, as shown in fig 1-9]), further comprising another conveyance roller pair configured to convey the recording medium passing through the image reading position, said another conveyance roller pair including: a drive roller, ([the image reading apparatus 2 includes a downstream separator 27 that causes the driven roller 25B of the downstream conveyance roller pair 25 to be contacted against and separated from the drive roller 25A] see 0032]); and
 a driven roller configured to contact the drive roller and rotate following the drive roller,  ([0032] the downstream conveyance roller pair 25 (25A, 25B) is disposed such that one conveyance roller (a driven roller) 25B can be contacted against and separated from the other conveyance roller (a drive roller) 25A] see 0032]), the drive roller having a diameter ([25A of fig 1]), satisfying a relation in which a detection mark (M1 of fig 2  and see [0034] FIG. 2A, when a detection mark M1 on a sheet P is read] see 0034]), on the recording medium ([P1 of 2A) is on a position away from a leading end of the recording medium (P of fig 2A) by an integral multiple of a circumference of the drive roller ([(a drive roller) 25A] see 0032]) in a conveyance direction of the recording medium, ([conveyance roller pair 22, 22A, 22B as an upstream reading conveyance rotator pair for conveying the sheet P and a downstream reading conveyance roller pair 23 23A, 23B as a downstream reading conveyance rotator pair for conveying the sheet P, see 0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.